Fletcher, Presiding Justice.
George Jones, Jr., was convicted of felony murder and a firearm possession charge in connection with the shooting death of David Holloway.1 The evidence at trial shows that Holloway argued with Jones’s friend in a restaurant. Holloway left the restaurant, got into his car, and drove left out of the parking lot. Jones and two friends followed in Jones’s car. As Holloway was driving down the street, Jones pulled alongside and fired four to five times at Holloway’s car. At trial, Jones testified that Holloway shot his gun first and that Jones fired two shots back in self-defense and then a passenger in his car fired four shots. None of the three passengers in either car saw Holloway shoot and police found no evidence of a gun in his car. The pathologist testified that Holloway died immediately from a gunshot wound to his head. After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Jones guilty of the crimes charged.2

Judgment affirmed.


All the Justices concur.


 The crimes occurred on February 6, 1993, and the grand jury indicted Jones on April 20,1993. A jury convicted Jones on June 25,1993, and the trial court sentenced him on July 1, 1993. Jones filed a motion for new trial on July 21, 1993, which the trial court denied on March 26, 1997. The case was docketed on April 28, 1997, and submitted for decision on briefs.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).